DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Earles et al. for a “wireless credential proximity control” filed May 4, 2021 has been examined.   

This application is a CON of 16,559,153 filed September 3, 2019, now US# 10,997,806, which is CON of 16,057,232 filed August 7, 2018, now US# 10,403,072,
which is CON of 15,488,987 filed April 17, 2017, now US# 10,043,330.
 This application claims priority to U.S. provisional application number 62,323,127, which is filed on April 15, 2016.

A preliminary amendment to the claims 1-32 has been entered and made of record.  Claims 1-32 are cancelled.  The new set of claims 33-52 are introduced.
 
Allowable Subject Matter

  Claims 33-52 are allowed.

Referring to claim 33, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations that:
receiving, by an access control device of an access control system, credential information from a credential device of a user;
evaluating, by the access control device, the credential information to determine whether the credential device has authorization to pass through a controlled opening secured by the access control device;
determining, by the access control device, whether one or more conditions of the access control system are indicative of the user’s intent to pass through the controlled opening;
automatically unlocking a lock mechanism of the access control device in response to (i) determining that the credential device has authorization to pass through the controlled opening and (ii) determining that the one or more conditions are indicative of the user’s intent to pass through the controlled opening;
analyzing, by a server of the access control system, information pertaining to usage of the access control device; and
determining, by the server, the one or more conditions to be indicative of the user’s intent to pass through the controlled opening based on an analysis of the information pertaining to usage of the access control device.

Independent claims 41 and 49 recites an access control system and an access control device and also includes similar features to those of recited within independent claim 33; therefore, independent claims 41 and 49 are also allowed at least for the same reasons discussed above.
Claims 34-40, 42-48 and 50-52 depend either directly or indirectly upon independent claims 33, 41 and 49; therefore, these claims are also allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/NAM V NGUYEN/
Primary Examiner, Art Unit 2684